DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 October 2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 11-12, 15-19, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schluter et al. (DE 102012021882).
In Reference to Claim 11
(See Schluter, Figure 1)
Schluter et al. (Schluter) discloses:
	A method for operating an internal combustion engine (14) of a motor vehicle (10), comprising: 
supplying exhaust gas from the internal combustion engine (14) to a particulate filter (22) of the motor vehicle (10) (See Schluter, Paragraph [0039]), and 
preventing a temporary interruption of a fuel supply to the internal combustion engine (14) if a temperature of the exhaust gas in the particulate filter (22) is greater than a predetermined threshold value of the temperature until the particulate filter retains a certain proportion of particles contained in the exhaust gas in an overrun mode of the motor vehicle (10). (See Schluter, Paragraphs [0048]-[0049]); and
and providing the temporary interruption of the fuel supply when the temperature of the exhaust gas in the particulate filter (22) is greater than said predetermined threshold value once the particulate filter (22) retains the certain proportion of the particles. (See Schluter, Paragraphs [0048]-[0049]).
	The Examiner notes that the device of Schluter prevents fuel cut off when the soot loading and temperature are each greater than a threshold. This prevention occurs until the particulate filter retains less than the soot threshold amount. Additionally, the Examiner notes that “a certain proportion of particles” is any proportion of particles in the exhaust gas (i.e.-proportion of soot with respect to total soot/ash, etc). 

In Reference to Claim 12
(See Schluter, Figure 1)
Schluter discloses:
Wherein the temporary interruption of the fuel supply is prevented by operating the internal combustion engine (14) with a combustion air ratio at which there is a lack of air or with a stoichiometric combustion air ratio. (See Schluter, Paragraph [0051]).

In Reference to Claim 15  
(See Schluter, Figure 1)
Schluter discloses:
wherein the certain proportion is at least 90 percent. (See Schluter, Paragraph [0024]).
The Examiner notes that the interruption of fuel supply is prevented until the soot loading amount has decreased below a threshold value.

In Reference to Claim 16
(See Schluter, Figure 1)
Schluter discloses:
wherein the certain proportion is determined depending on a loading of the particulate filter with ash and soot. (See Schluter, Paragraph [0024]).
The Examiner notes that the interruption of fuel supply is prevented until the soot loading amount has decreased below a threshold value where the threshold value is a certain amount of particles retained by the filter.

In Reference to Claim 17
(See Schluter, Figure 1)
Schluter discloses:
Wherein the certain proportion is derived from at least one of a determined ash and soot loading of the particulate filter and a function of the determined ash and soot loading. (See Schluter, Paragraph [0024]).
The Examiner notes that the interruption of fuel supply is prevented until the soot loading amount has decreased below a threshold value.

In Reference to Claim 18
(See Schluter, Figure 1)
Schluter discloses:
wherein a pressure difference across the particulate filter (22) and a volume flow of the exhaust gas are used to determine the loading of the particulate filter with soot. (See Schluter, Paragraphs [0027]-[0028]).

In Reference to Claim 19
(See Schluter, Figure 1)
Schluter discloses:

The Examiner notes that the interruption of fuel supply is prevented until the soot loading amount has decreased below a threshold value.

In Reference to Claim 23
(See Schluter, Figure 1)
Schluter discloses:
wherein the certain proportion is at least 95 percent. (See Schluter, Paragraph [0024]).
The Examiner notes that the interruption of fuel supply is prevented until the soot loading amount has decreased below a threshold value.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schluter et al. (DE 102012021882).
In Reference to Claim 13
Schluter discloses the claimed invention except:
wherein a value of at least 475 degrees Celsius is used as the predetermined temperature threshold value of the temperature.
However, Schluter discloses that the temperature is set reduced from a maximum temperature and set to a value range to protect the particle filter from overheating (i.e.-a safety range to protect from overheating). Accordingly, because changing the temperature threshold value achieves the recognized result of a change in safety range of temperature protection, the temperature threshold is determined to be a results effective variable. As such, it would have been obvious to one having ordinary skill in the art at the time of invention to modify Schluter to include a value of at least 475 degrees Celsius is used as the predetermined temperature threshold, because it 
	
In Reference to Claim 14
Schluter discloses the claimed invention except:
wherein a value of at least 500 degrees Celsius is used as the predetermined threshold value of the temperature.
However, Schluter discloses that the temperature threshold is set reduced from a maximum temperature and set to a value range to protect the particle filter from overheating (i.e.-a safety range to protect from overheating). Accordingly, because changing the temperature threshold value achieves the recognized result of a change in safety range of temperature protection, the temperature threshold is determined to be a results effective variable. As such, it would have been obvious to one having ordinary skill in the art at the time of invention to modify Schluter to include a value of at least 475 degrees Celsius is used as the predetermined temperature threshold, because it has been held that discovering an optimum value of a results effective variable involves only routine skill in the art. See MPEP 2144.05.   

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schluter et al. (DE 102012021882) in view of Landgraf et al. (DE 102004025436).
In Reference to Claim 20
Schluter et al. discloses the claimed invention except:

Landgraf et al. (Landgraf) discloses a particulate filter device. (See Landgraf, Paragraph [0001]). Landgraf discloses that particulate filter models for loading and thus proportions are determined on a test bench. (See Landgraf, Paragraphs [0043]-[0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a bench test to determine the loading and filtration rates of the filter of Schluter, as both references are directed towards particle filter devices. One of ordinary skill in the art would have recognized that utilizing a bench test to determine the map/model would increase the efficiency of the system and decrease deterioration. (See Landgraf, Paragraph [0005]).

Response to Arguments
Applicant's arguments filed 30 April 2021 have been fully considered but they are not persuasive.
In response to Applicant’s arguments that Schluter fails to teach or fairly suggest “providing the temporary interruption of the fuel supply when the temperature of the exhaust gas in the particulate filter is greater than said predetermined threshold value once the particulate filter retains the certain proportion of the particles”, the Office respectfully disagrees.
Applicant argues that Schluter fails to disclose “providing the temporary interruption of the fuel supply when the temperature of the exhaust gas in the particulate filter is greater than said predetermined threshold value once the particulate filter retains 
Accordingly, Schluter discloses “providing the temporary interruption of the fuel supply when the temperature of the exhaust gas in the particulate filter is greater than said predetermined threshold value once the particulate filter retains the certain proportion of the particles”.
Applicant argues that dependent claims 12-20 and 23 overcome the rejection of record for at least the same reasons provided by Applicant with respect to the rejection of claim 11. Accordingly, the rejections of dependent claims 12-20 and 23 are maintained for at least the reasons set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512.  The examiner can normally be reached on 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T LARGI/Primary Examiner, Art Unit 3746